Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Given Imaging Ltd. We consent to the incorporation by reference in the Registration Statements (Nos. 333-134739, 333-118473, 333-107630 and 333-73732) on Form S-8 of Given Imaging Ltd. (the Company) of our report dated April 12, 2007, with respect to the consolidated balance sheets of the Company and its subsidiaries as of December 31, 2006 and 2005, and the related consolidated statements of operations, changes in shareholders equity and cash flows for each of the years in the three year period ended December 31, 2006, which report appears in the December 31, 2006 Annual Report on Form 20-F of the Company. Our report on the consolidated financial statements refers to the adoption by the Company of Statement of Financial Accounting Standards No. 123R, Share-Based Payment, effective January 1, 2006. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) Member Firm of KPMG International
